 



Exhibit 10.15
Technical Olympic USA, Inc. (“TOUSA”) Performance Unit Program
Term Sheet for Performance Unit Program
Pursuant to Section 6(c) of TOUSA Annual and Long-Term Incentive Plan (LTIP)
(as amended and restated effective January 1, 2005)

     
Program:
  This Performance Unit Program is pursuant to the authority set forth in
Section 6(c) of the LTIP.
 
   
Awards:
  Performance Units (“Units”) will be awarded to eligible Associates1. The
number of Units to be awarded to Associates will be proposed by the CEO and
approved by the TOUSA Human Resources, Compensation, and Benefits Committee (the
“Committee”), except for awards to the CEO which will be determined solely by
the Committee.
 
   
Eligible Associates:
  Associates of TOUSA and its wholly owned affiliates. Eligible Associates may
include:

  •   Corporate Associates (e.g., CEO, senior corporate executives and their
senior managers) and CEO-designated high potential associates at the Corporate
level     •   Operations Associates (e.g., senior regional executives and their
senior managers, division and unit president) and CEO-designated high potential
associates at the Operations level

     
Grant Date:
  Initial grant date effective as of January 1, 2005. Subsequent grants may
occur annually effective as of January 1 of such year.
 
   
Vesting
Period/Vesting
Date:
  The Vesting Period is three (3) years (e.g., for the initial grant, January 1,
2005 to December 31, 2007). The Vesting Date is the last date of the Vesting
Period (e.g., for the initial grant, December 31, 2007).
 
   
Expiration:
  Expiration shall occur automatically either upon payment in full of vested
Units or upon failure to vest, unless earlier terminated in accordance with the
Program. Upon expiration, all Unit rights and benefits are terminated.

 

1   “Associate,” as herein, is defined as “Employee” in the LTIP.

 



--------------------------------------------------------------------------------



 



     
Amount of Payment:
  Each Unit represents the right to be paid the amount equivalent to the
appreciation of one share of TOUSA common stock from the Unit Grant Date to the
Vesting Date2 (the “Unit Value”). The stock value on each of the Grant Date and
the Vesting Date shall be equivalent to the closing price of one share of TOUSA
common stock on the U.S. securities exchange on which such stock is listed or
the closing bid quotation on NASDAQ on such dates. The Unit Value will be
subject to adjustment as described under “Adjustments” and “Multiple Incentive”
below.
 
   
Form of Payment:
  Cash or (in TOUSA’s discretion) up to 50% of payment amount in TOUSA common
stock and the balance in cash. In the event that any amount is paid in TOUSA
common stock, the total Unit Value on the Vesting Date will be converted into
the equivalent number of shares of TOUSA common stock on the Payment Dates3.
 
   
Payment Dates:
  Payments shall be made: (1) 50% on March 31 in the year immediately following
the Vesting Date, and (2) 50% on March 31 in the second year following the
Vesting Date.4
 
   
Vesting:
  Units will become vested on the Vesting Date if Return on Equity (ROE) and
Cumulative Earnings (CE) targets have been achieved. ROE and CE are weighted
equally for purposes of vesting, each at 50%, as follows:

  •   In the event that both are achieved, then 100% of Units are vested.     •
  In the event that one, but not the other, is achieved, then 50% of Units are
vested and the remainder fail to vest.     •   In the event that neither is
achieved, then Units fail to vest. Units that fail to vest shall automatically
expire.

     
Targets/Results:
  Detailed ROE and CE targets for Unit awards shall be as proposed by the CEO
and approved by the Committee.
 
   
 
  Return on Equity (ROE) during Vesting Period

 

2   For example: If stock price on Grant Date = $25 and stock price on Vesting
Date = $40, net Value = $15. With 1,000 Units, total Unit Value is $15 x 1,000
Units = $15,000, subject to adjustments and taxes.   3   For example, of total
Unit Value on the Vesting Date = $15,000 (calculated in footnote 2 above) and
payment is to be made in 50% cash and 50% stock, then total payment would
include $7,500 in cash plus the number of shares equal to $7,500 ÷ the price of
stock on the Payment Dates, subject to adjustments and taxes.   4   For example,
assuming a Grant Date of 1/1/05, with Vesting Date of 12/31/07, then 50% payment
on 3/31/08 and 50% payment on 3/31/09.

2



--------------------------------------------------------------------------------



 



     
 
  ROE means, for any Vesting Period, the average of ROE during such Vesting
Period. Average ROE is calculated as: stockholders’ equity at the beginning of
Vesting Period (grant date), plus stockholder’s equity at the end of each
quarter during the Vesting Period, divided by thirteen (13).
 
   
 
  Equity issuances will then be added in on a monthly weighted basis commencing
9 months after the issuance. The average equity will then be divided into net
income for the year to calculate ROE.
 
   
 
  Cumulative Earnings (CE) during Vesting Period
 
   
 
  CE means, for any Vesting Period, the cumulative earnings during the Vesting
Period.
 
   
 
  Extraordinary gains and losses (as defined by GAAP), payments under management
services agreement, and payments to affiliates are excluded from all
calculations. Extraordinary dividends5 will be ascribed an earnings factor using
the earnings ratio from the prior year.
 
   
Multiple Incentive:
  As additional incentive to meet and exceed established ROE and CE targets,
multiples will be applied to the Unit Value, calculated as follows:

  •   Where at least 100% but less than 150% of target is achieved, Unit Value
shall be increased consistent with actual results.6     •   Where at least 150%
of target is achieved, Unit Value shall be multiplied by 175%.         As
described in “Vesting” above, Multiple Incentive calculations shall apply
separately to each of ROE and CE targets.

     
Effect of Termination of Employment:
  By the Company Without Cause/By the Associate for Good Reason/Due to
Associate’s Death or Disability/Expiration of Employment Agreement According to
Terms7

 

5   Extraordinary dividends are dividends exceeding 3% of net income on a
trailing 4 quarter basis.   6   E.g., if 120% of target is achieved, then Unit
Value shall be multiplied by 120%.   7   Terms such as “For Cause,’ “For Good
Reason,” “Death,” “Disability,” etc. shall be defined as set forth in the
Company’s standard form of Employment Agreement, as such form may change from
time to time, and notwithstanding alternate definitions as may exist in
individual employment agreements.

3



--------------------------------------------------------------------------------



 



     
 
  If, as of the date of termination, Units are:

    •   Vested, but not fully paid, then payments shall occur in the ordinary
course as if Associate were employed on the Payment Dates.     •   Not vested,
then:

  (a)   For Associates who have been employed for less than (2) years during the
Vesting Period, all units will expire immediately.     (b)   For Associates who
been employed for at least two (2) years during the Vesting Period, all Units
will remain outstanding for the remainder of the Vesting Period. If the Units
vest on the Vesting Date, then:

  •   Unit Value shall be reduced pro rata with Associate’s term of employment
during the Vesting Period8,     •   Multiple Incentive calculations will not
apply, and     •   Payments shall occur in the ordinary course as if the
Associate were employed on the Payment Dates.

     
 
  By the Company for Cause or By the Associate Without Good Reason
 
   
 
  All Units, whether vested or unvested, shall expire immediately.
 
   
Change of Control:
  In the event of a Change of Control9, Units shall vest and be payable as
follows:
 
   
 
  Corporate. For Corporate Associates:

  •   Vesting shall occur immediately upon a Change of Control,     •   In the
event of a “409A Change of Control10,” full Unit Value is payable within
90 days.

 

8   E.g., if the Associate’s employment terminates 6 months prior to the Vesting
Date (thus Eligible Associate was employed for 30 of 36 months, or 83%, of the
Vesting Period), then the Unit Value would be adjusted downward from 100% to
83%.   9   “Change of Control” is defined on Annex A of this Term Sheet.   10  
“409A Change of Control” shall mean a Change of Control within the meaning of
Section 409A(a)(2)(A)(iv) of the Code and applicable guidance thereunder.

4



--------------------------------------------------------------------------------



 



  •   In the event of a Change of Control that does not constitute a 409A Change
of Control, payments shall occur in the ordinary course as if there were no
change or termination in the program and the Associates were employed on the
Payment Dates.

 
Operations. For Operations Associates, no change in vesting or payment schedules
shall apply, so long as the program remains in existence and without
modification after the Change of Control occurs. In the event of a material
program change or its termination during the Vesting Period in which the Change
of Control occurred, then:

  •   Vesting shall occur immediately upon the date of such material change or
termination,     •   Unit Value shall be reduced pro rata to reflect the
shortened Vesting Period11,     •   Multiple Incentive calculations will not
apply, and     •   Payments shall occur in the ordinary course as if there were
no change or termination in the program and the Associates were employed on the
Payment Dates.

     
Withholding:
  Upon payment of vested Units, federal and state income tax withholding and
payroll taxes will apply.
 
   
Adjustments.
  Adjustments to Units and/or Unit Value shall be made if necessary to prevent
dilution or an enlargement of the benefit intended to be made available under
this program. Such adjustments shall occur automatically in case of any event
that may affect the common stock of the Company, including but not limited to
subdivisions or combinations of shares, dividends or distributions, or certain
other transactions or events, all as set forth on Annex B of this Term Sheet.
 
   
Transferability:
  Units shall not be transferable or assignable, except without consideration to
a permitted transferee, in accordance with Section 6(g)(iii)(c) of the TOUSA
LTIP.

 

11   Apply same calculations as set forth in footnote 8.

5



--------------------------------------------------------------------------------



 



     
Administration:
  The Committee shall have authority to direct administration of this Program as
provided by Section 6(c) of the LTIP. Terms and conditions of each grant made
under this Program, including specified targets for performance results, shall
be set forth in the award agreements provided to each recipient at the time of
the award, together with a copy of this Program Term Sheet. The Committee may,
in its discretion, make such determinations necessary or advisable for the
operation and administration of this Program, provided that no modifications may
be made to any award that cause a dilution of the benefit intended to be granted
to the recipient.
 
   
409A Compliance
  If and to the extent that the Board believes that any Awards may constitute a
“nonqualified deferred compensation plan” under Section 409A of the Code, the
terms and conditions set forth in the Award Agreement or Letter for that Award
shall be drafted in a manner that is intended to comply with, and such terms and
conditions (as well as the terms and conditions of this Term Sheet and the Plan)
shall be interpreted in a manner consistent with, the applicable requirements of
Section 409A of the Code.

6



--------------------------------------------------------------------------------



 



Annex A
“Change of Control” means the occurrence of any of the following events, each of
which shall be determined independently of the others:
     (a) any “Person” (as defined below) becomes a “beneficial owner” (as such
term is used in Rule 1 3d-3 promulgated under the Exchange Act) of forty percent
(40%) or more of the stock of any member of the Consolidated Group (as defined
below) entitled to vote in the election of directors. For purposes of this
Exhibit A, the term “Person” is used as such term is used in Sections 13(d) and
14(d) of the Exchange Act; provided, however that the term shall not include any
member of the Consolidated Group, any trustee or other fiduciary holding
securities under an employee benefit plan of any member of the Consolidated
Group, or any corporation owned, directly or indirectly, by the shareholders of
any member of the Consolidated Group;
     (b) shareholders of any member of the Consolidated Group adopt a plan of
complete or substantial (eighty-five percent (85%) or more) liquidation or an
agreement providing for the distribution of all or substantially all of the
assets of such member;
     (c) any member of the Consolidated Group is party to a merger,
consolidation, other form of business combination or a sale of all or
substantially all (eighty-five percent (85%) or more) of its assets, unless the
business of such member is continued following any such transaction by a
resulting entity (which may be, but need not be, such member) and the
shareholders of such member immediately prior to such transaction (the “Prior
Shareholders”) hold, directly or indirectly, at least forty percent (40%) of the
voting power of the resulting entity (there being excluded from the voting power
held by the Prior Shareholders, but not from the total voting power of the
resulting entity, any voting power received by Affiliates of a party to the
transaction (other than such member) in their capacities as shareholders of such
member); provided, however, that a merger or ‘consolidation effected to
implement a recapitalization of such member (or similar transaction) in which no
Person acquires more than thirty percent (30%) of the combined voting power of
such member’s then outstanding securities shall not constitute a Change in
Control; or
     (d) any member of the Consolidated Group is a subject of a “Rule 13e-3
transaction” as that term is defined in Exchange Act Rule 13e-3, and the first
purchase has been made pursuant to such transaction.
     Notwithstanding the foregoing, if, immediately after the occurrence of any
event enumerated above, the Continuing Directors control the majority of the
Board of Directors of the Company (or, in the case of any merger or combination
in which the Company is not the surviving entity, continue to constitute a
majority of the board of directors of such successor entity), such event shall
not constitute a Change of Control for purposes of this Agreement until such
time as the Continuing Directors no longer constitute a majority of the Board of
Directors of the Company (or the successor entity, if applicable). “Continuing
Directors” for this purpose means the members of the Board of Directors of the
Company on the Effective Date, provided that any person becoming a

 



--------------------------------------------------------------------------------



 



member of the Board of Directors of the Company subsequent to such date whose
election or nomination for election was supported by a majority of the directors
who at the time of the election or nomination for election comprised the
Continuing Directors shall be considered to be a Continuing Director.
“Consolidated Group” shall mean (i) the group of companies composed of Technical
Olympic S.A. or the Company, and (ii) any successor or surviving company of any
of the foregoing entities.

 



--------------------------------------------------------------------------------



 



Annex B
In the event that the outstanding shares of common stock shall be subdivided
into a greater number of shares (stock split) or the outstanding shares of
common stock shall be combined into a smaller number of shares (reverse split),
the number of Units under each outstanding award shall be automatically adjusted
and shall, for calculation purposes only, be treated as one Unit equals one
share of common stock. Thus, simultaneously with the effectiveness of such
subdivision or combination, the number of Units (shares) shall be adjusted so as
to be equal to the number of Units (shares) that would be issuable as a result
of applying such subdivision or combination with respect to the Units
(shares) subject to the outstanding Award immediately prior to the subdivision
or combination.
In the event a dividend or other distribution of common stock of the Company
shall be paid in respect of common stock, then immediately after the record date
of such dividend or distribution, the number of Units under each outstanding
Award shall be automatically increased and shall, for calculation purposes only,
be treated as one Unit equals one share of common stock. Thus, the number of
Units (shares) shall be increased to include the dividend or other distribution
that would have been payable with respect to the Units (shares), without
requiring the payment of any additional consideration therefore.
In the event of any dividend or other distribution of other securities,
property, or cash (excluding cash dividends amounting to 3% or less of net
income on a trailing 4 quarter basis paid out of current earnings) not otherwise
described above, then the Unit Value of each Unit under each outstanding Award
shall be increased as of the Vesting Date by that dollar amount equivalent to
the total dollar amount of any such dividends or distributions paid per share of
common stock during the Vesting Period.
In the event that any other corporate transaction or event occurs that affects
the common stock or if any other change in the corporate structure of the
Company affecting the common stock occurs, the Committee shall adjust the number
of Units under each outstanding Award accordingly and shall, for calculation
purposes only, be treated as one Unit equals one share of common stock. Any such
adjustment shall be made in such manner as shall be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be granted under the Award.

 